UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            -X

ROBERTO RODRIGUEZ,

                       Petitioner,
                                                             MEMORANDUM & ORDER
               -against-
                                                                 13 CV 5811 (RJD)

THOMAS LaVALLEY,Superintendent,
Clinton Correctional Facility

                       Respondent.
                                             X


DEARIE,District Judge.

        Before the Court is the application of petitioner Robert Gonzalez for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

        Petitioner was convicted on January 26,2009, after ajury trial in Supreme Court, Kings

County, of Murder in the Second Degree(N.Y. Penal Law,or "P.L.," § 125.25[1]), Robbery in

the First Degree (P.L. §160.15[2]), and Criminal Possession of a Weapon in the Second Degree

(P.L. §265.03[3]). He is serving a sentence of 50 years to life.' After petitioner and his co-

assailants robbed their victim in an apartment building lobby, they chased him down the street as

he sought to escape and shot him multiple times in the back.

        The petition for habeas relief advances several overlapping claims. Three relate to




'Petitioner was sentenced as a second felony offender to 25 years to life on the murder count, 25
 years plus 5 years of post-release supervision on the robbery count, and 15 years plus five years
of post-release supervision on the weapon possession count. The sentences on the weapon
possession and robbery counts run concurrently but consecutively to the murder count.
petitioner's potential intoxication defense: he alleges that counsel was ineffective for failing to

investigate witnesses relating to that defense, that the trial court erred by failing to give an

intoxication instruction, and that the evidence was legally insufficient on the intent element of

second-degree murder. Petitioner also combines these allegations under the umbrella claim that

he was denied his right to a fair trial.

        Petitioner also alleges that coimsel was ineffective because: his cross-examination ofthe

state's witnesses was inadequate, he failed to move for a severance, he delivered an inadequate

summation, and he failed to adequately advise petitioner ofthe advantages ofa plea and the full

sentencing consequences ofconviction after trial. Finally, petitioner challenges the lawfulness

and constitutionality of his sentence.

        As will be discussed, petitioner has not met the formidable burden required for the grant

of habeas relief because he fails to show a factual or legal basis to disturb the state court rulings

denying these claims in the first instance. Accordingly, the application for habeas relief is

denied and the petition is dismissed.



                                           BACKGROUND


        The prosecution's case against petitioner was quite strong, including eyewitness

testimony from the surviving robbery victim, a police officer who witnessed the chase and

shooting, video surveillance ofthe robbery, and forensics connecting petitioner to the murder

weapon. In brief, the trial evidence established the following:

        At approximately 1:00 a.m. on December 2,2006, Dennis Mack and Randon Raines,

heading out to a club for the night, pushed the elevator button on the twelfth floor ofthe

apartment building at 130 Moore Street, Brooklyn, while their friend Torey Branch waited for
                                                   2
them outside in a car. The elevator arrived, its doors opened, and as Raines and Mack entered,

petitioner, exiting the elevator, bumped into Mack. Raines asked for an apology, petitioner

refused, and heated words were exchanged. Raines and Mack then took the elevator down to the

lobby.

         As Raines and Mack exited into the lobby, three men emerged from the nearby staircase:

petitioner, with no weapon visible; Christopher Gray, holding a .38 caliber revolver; and

Anthony Montalvo, carrying a metal pipe. The three assailants forced Raines and Mack to

empty their pockets and give up their watches and other belongings. Petitioner pimched Raines

and poked him in the stomach with what Raines believed was a gun in petitioner's sweatshirt

pocket. Petitioner hit Mack in the face and taunted both men about the incident on the twelfth

floor. As the three robbers talked about taking Raines and Mack outside. Mack pushed Gray and

ran into the street, using the lobby's rear exit, and petitioner and Gray chased after him.^
         New York City Police Officer Tomas Castro, who was on foot patrol nearby, saw Mack

running from petitioner and Gray, and followed; as Castro turned a comer, he saw,first from a

side view and then from behind, an Hispanic man (later identified as petitioner) and a black man

(later identified as Gray)firing at Mack. Castro could see that petitioner's weapon was a semi

automatic pistol and Gray's a revolver. Castro yelled,"Police, don't move," and the shooters

stopped and looked back in his direction; it was evening but the street lights were on and Castro

saw both faces clearly. In response to Castro's announcement, petitioner placed his gim in his




^ Raines also fled: he shoved Montalvo and ran out the exit on the other side ofthe lobby. He
heard the bullets but did not see the shooting.
right pocket and raised his left hand but then "frisbeed" his gun(Tr. 154)^ onto the roof ofa

nearby building and ran. Castro followed for ten to fifteen feet and made the arrest."*

                                           DISCUSSION


GENERAL HABEAS STANDARDS


Threshold Requirements: Constitutional Nature of Claim,
Procedural Integrity (Exhaustion,^independent and
Adequate State Law** Doctrine, and Related Procedural Concerns)

       First and foremost,"federal habeas corpus relief does not lie for errors ofstate law."

Lewis V. Jeffers. 497 U.S. 764,780(1990). Rather,"28 U.S.C. §2254 allows a court to entertain

a habeas petition 'only on the ground that[an individual] is in custody in violation ofthe




^ The word is Castro's. "Tr." refers to the trial transcript furnished electronically as Exhibits to
Respondent's Answer, ECF Doc. 7-2^sea.

"* Pathology and forensics, ofsecondary importance given the eyewitness testimony, were
nevertheless corroborative. No bullets were found in Mack's body: four bullets entered his back
and exited the front of his chest; a fifth bullet injured a knee. The medical examiner could not
determine the type of bullet that caused the injuries. After petitioner's arrest, Castro recovered
fi*om a nearby rooftop the pistol that he saw petitioner toss; it was a 9-millimeter pistol. All
seven ofthe 9-millimenter shell casings recovered from the scene matched the recovered
weapon. Finally, testing identified petitioner as a possible source of a DNA sample taken from
the 9-millimeter pistol's handle.

As for codefendant Gray: he ran off after Officer Castro announced himself but was soon
apprehended not far firom the scene by another officer responding to Castro's radio call. Gray
was convicted ofthe same crimes as petitioner at the same trial and received the same sentence.
Gray's conviction was reversed, however, because the Appellate Division found that the lineup
identifications were the fruit of an arrest based on less than probable cause and should have been
suppressed. People v. Grav^ 92 A.D.3d 892(2d Dep't), Iv. app. denied, 19 N.Y.3d 864(2012).
At his retrial, he was again convicted ofsecond-degree murder,first-degree robbery, and second-
degree weapons possession, and then sentenced to 25 years to life on the murder count, 25 years
plus 5 years of post-release supervision on the robbery count, and 15 years plus 5 years of post-
release supervision on the weapon possession count, with the weapons and murder sentences to
run consecutively. The third assailant, Anthony Montalvo, died before he could be apprehended.
Constitution or laws or treaties ofthe United States.'''' Gamer v. Lee. 908 F.3d 845,860(2d Cir.

2018)(quoting, 28 U.S.C. § 2254(a))(emphasis added).

         Second, before bringing bona fide federal claims to the habeas court, the petitioner must

first exhaust those claims by fully and fairly presenting the substance ofeach to the highest state

court.      28 U.S.C.§ 2254(b)(1)(A)("An application for a writ of habeas corpus on behalf of a

person in custody pursuant to the judgment ofa State court shall not be granted unless it appears

that[]the applicant has exhausted the remedies available in the courts ofthe State."); Picard v.

Connor.404 U.S. 270,275(1971)("federal habeas corpus statute ... embodies the long-

established principle that a state prisoner seeking federal habeas review of his conviction

ordinarily must first exhaust available state remedies"); Dave v. Attomev Gen, of State ofNew

York.696 F.2d 186,191 (2d Cir. 1982)("In order to have fairly presented his federal claim to

the state courts, the petitioner must have informed the state court of both the factual and the legal

premises of the claim he asserts in federal court").

         The habeas statute also recognizes that where *^ere is an absence of available State

corrective process" or "circumstances that render such process ineffective to protect the

[petitioner's] rights," the exhaustion requirement may be waived. 28 U.S.C. §2254(b)(l)(B).

The statute also provides that "[a]n application for a writ of habeas corpus may be denied on the

merits, notwithstanding the failure ofthe applicant to exhaust the remedies available in the courts

of the State." 28 U.S.C. § 2254(b)(2).

         Third, with respect to exhausted, bona fide federal claims, the pool ofcognizable claims

shrinks further. Under a longstanding principle of habeas jurispmdence,"a federal court may not

review federal claims that were procedurally defaulted in state court—^that is, claims that the

state court denied based on an adequate and independent state procedural mle." Davila v. Davis.
137 S. Ct. 2058,2064(2017); Coleman v. Thompson 501 U.S. 722,729(1991)(habeas claim is

procedurally barred if it was decided "on a state law ground that is independent of the federal

question and adequate to support the judgment."). This principle "ensure[s] that state-court

judgments are accorded the finality and respect necessary to preserve the integrity of legal

proceedings within our system offederalism." Martinez v. Ryan. 566 U.S. 1,9(2012).

Importantly, the bar applies "even where the state court has also ruled in the alternative on the

merits ofthe federal claim," which is often the case. Velasquez v. Leonardo,898 F.2d 7,9(2d

Cir. 1990).^also Harris v. Reed.489 U.S. 255,264 n. 10,(1989)("a state court need not fear

reaching the merits of a federal claim in an alternative holding")(emphasis in original).

        There is some give, however, in this rule. See Gamer v. Lee. 908 F.3d 845, 859(2d Cir.

2018)("While a state court may rest its judgment on a state procedural bar if it rejects the merits

of a federal claim only in the alternative,...the Supreme Court has admonished that, when in

doubt, courts should presume that the state court adjudicated the claim on the merits")(emphasis

in original),c^ denied. 139 S. Ct. 1608(2019). In short, the state court must express the nature

of its holding unambiguously. See id- ("for this procedural default mle to apply, the state court

must have clearly and expressly stated that its judgment rested on a state procedural bar      In

other words, it must be 'clear from the face ofthe opinion' that the state court's decision rested

on a state procedural bar.")(intemal quotations, citations, and alterations omitted).
       "To bar habeas review... the state court's decision must rest not only on an independent

procedural bar under state law, but also on one that is adequate to support the judgment."
Murden v. Artuz. 497 F.3d 178,191 (2d Cir. 2007)(intemal quotation and citation omitted),

denied. 552 U.S. 1150(2008). A state procedural bar "is 'adequate' if it 'is firmly established
and regularly followed by the state in question' in the specific circumstances presented." Id.
                                                 6
(quoting, Monroe v. Kuhlman.433 F.3d 236,241 (2d Cir. 2006)). The most common state law

procedural ground that arises, the requirement that an issue be preserved by contemporaneous

objection, see generally N.Y. Criminal Procedure Law §470.05(2), has been held to be a firmly

established and regularly followed rule for these purposes. Richardson v. Greene.497 F. 3d 212,

217-18(2d Cir. 2007); Petronio v. Walsh.736 F. Supp. 2d 640,653(E.D.N.Y. 2010).^ Another

frequently encountered state law ground, the rule that a claim based upon a matter ofrecord at

trial should be raised on direct appeal and cannot be pursued in a motion for collateral relief

under N.Y. CPL §440.10, has also been held to be firmly established and regularly followed.

Dominique v. Artus. 25 F. Supp.3d 321, 333(E.D.N.Y. 2014)(collecting cases).

       Importantly, although "adequacy is itself a federal question," Lee v. Kemna.534 U.S.

362, 375(2002)(internal quotation and citation omitted),"[habeas courts'] function... is not to

... peer over the shoulder ofthe state courtjudge ruling on questions of state law... Instead ... we

are to determine only whether the state ruling falls within the state's usual practice and is

justified by legitimate state interests, not whether the state court ruling was correct." Downs v.

Lane.657 F.3d 97,101 (2d Cir. 2011)(internal quotations and citations omitted), c^.denied,

566 U.S. 1014(2012); Lewis v. Jeffers. 497 U.S. 764,780(1990)("federal habeas corpus relief
does not lie for errors of state law."). Finally, the "independent and adequate state ground" bar

may be bypassed only if a petitioner demonstrates either "cause" for failing to comply with the
state rule and "actual prejudice" ifthe claim is not reached, or that a lack offederal review will

result in a fundamental miscarriage ofjustice because he is actually innocent. Hams v. Reed,



^ In the context ofchallenges to the legal sufficiency ofthe evidence, this rule requires that a
defendant identify the specific evidentiary deficiency rather than merely move for dismissal at
the close ofthe state's case. People v. Hawkins, 11 N.Y.3d 484,492(2008).
489 U.S. 255, 262(1989); Wainwrightv. Svkes. 433 U.S. 72, 87(1977). Most commonly,

petitioners attempt to show "cause" through a claim of ineffective assistance of counsel, but to

qualify as "cause" for this purpose the ineffectiveness claim must be independently exhausted.

Edwards v. Carpenter. 529 U.S.446,452(2000). If a petitioner fails to show cause the Court

need not consider whether he would be prejudiced by the failure to reach his claim. Murrav v.

Carrier. 477 U.S. 478,498(1986).

Substantive Review Standards


       The current habeas statute provides in relevant part as follows:

       An application for a writ of habeas corpus on behalf ofa person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication ofthe claim ...resulted in a decision that was contrary to, or
       involved an unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court ofthe United States.

28 U.S.C. § 2254(1), as amended by the Antiterrorism and Death Penalty Act of 1996

("AEDPA").

       The Supreme Court has repeatedly explained that this statute "erects a formidable barrier

to federal habeas relief," Burt v. Titlow. 571 U.S. 12,19(2013), because it embodies"a

foundational principle of our federal system: State courts are adequate forums for the vindication
offederal rights...and are thus presumptively competent[]to adjudicate claims arising under
the laws ofthe United States." Id. at 19. Indeed,federal habeeis courts "will not lightly conclude

that a State's criminal justice system has experienced the extreme malfunction for which federal
habeas relief is the remedy." I^ at 16(internal quotations, citations and alterations omitted). S^

also Virginia v. Le Blanc. 137 S. Ct. 1726,1728(2017)("In order for a state court's decision to

be an unreasonable application of this Court's case law, the ruling must be objectively

                                                 8
unreasonable, not merely wrong; even clear error will not suffice")(internal quotation marks and

citations omitted); Renico v. Lett. 559 U.S. 766,773(2010)("AEDPA[]imposes a highly

deferential standard for evaluating state-court rulings" and "demands that state-court decisions

be given the benefit ofthe doubt")(internal quotations omitted);       see Brumfield v. Cain. 135

S. Ct. 2269,2277(2015)("As we have also observed, however,even in the context offederal

habeas, deference does not imply abandonment or abdication ofjudicial review, and does not by

definition preclude relief.")(internal quotation marks, citation and alterations omitted).

       As the Supreme Court has recently reiterated:

       The federal habeas statute ... imposes important limitations on the power of
       federal courts to overtum the judgments of state courts in criminal cases. The
       statute respects the authority and ability of state courts and their dedication to the
       protection of constitutional rights. Thus, under the statutory provision at issue
       here, 28 U.S.C. §2254(d)(l), habeas relief may be granted only ifthe state court's
       adjudication "resulted in a decision that was contrary to, or involved an
       unreasonable application of," Supreme Court precedent that was "clearly
       established" at the time ofthe adjudication. ... This means that a state court's
       ruling must be so lacking in justification that there was an error well understood
       and comprehended in existing law beyond any possibility for fairminded
       disagreement.

Shoop V. Hill. 139 S. Ct. 504,506-07(2019)(internal quotations and citations omitted). Accord

Orlando v. Nassau Ctv. Dist. Attomev's Office. 915 F.3d 113, 121 (2d Cir. 2019)("unreasonable

application" standard of§ 2254(d)(1)is a "bar [that] is not reached where fairminded jurists
could disagree on the correctness ofthe state court's decision")(internal quotation and citation
omitted). In short,"[i]fthis standard is difficult to meet—^and it is—^that is because it was meant

to be." Burt. 571 U.S. at 20(internal quotations, citations and alterations omitted).^



^ Although most claims involve the "unreasonable application" clause of §2254(d)(l), a
petitioner occasionally invokes the "contrary to" clause, which requires that he show that the
state court, when rejecting his claim,"directly contradict[ed] a holding ofthe Supreme Court."
                                                 9
       Alternatively, under the less frequently invoked second branch of§ 2254(d), a petitioner

may seek habeas relief by challenging the factual basis ofthe adverse state court ruling.       28

U.S.C. §2254(d)(2)(habeas court may overturn the state court's decision only if it was "based on

an unreasonable determination ofthe facts in light ofthe evidence presented in the State Court

proceedings." Id A "state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first instance." Wood v.

Allen. 558 U.S. 290,301 (2010). Further, 28 U.S.C. § 2254(e)(1) provides that"a determination

ofa factual issue made by a State court shall be presumed to be correct," and that the petitioner

"shall have the burden of rebutting the presumption ofcorrectness by clear and convincing

evidence."^

       Finally,"[d]eciding whether a state court's decision 'involved' an unreasonable

application offederal law or'was based on' an unreasonable determination ofthe facts requires

the federal habeas court to train its attention on the particular reasons—^both legal and factual—

why [the] state courts rejected a state prisoner's federal claims...and to give appropriate

deference to that decision." Wilson v. Sellers. 138 S. Ct. 1188,1191-92(2018)(internal

quotations and citations omitted). When the last state court decision is a simple affirmance,

denial ofleave, or otherwise not accompanied with reasons, Wilson "hold[s] that the federal




Evans, v. Fischer. 712 F.3d 125,132(2d Cir.)(internal quotation and citation omitted), cert.
denied. 571 U.S. 899(2013).

^ The Supreme Court and the Second Circuit have declined to address the relationship between
§2254(d)(2) and §2254(e)(1). See Brumfield. 135 S. Ct. at 2282("We have not yet defmed the
precise relationship between § 2254(d)(2)and § 2254(e)(1)")(internal quotation and citation
omitted); Gareuilio v. Heath. 586 Fed. App'x 764,766 n. 1 (2d Cir. Oct. 10,2014).
                                                 10
court should 'look through' the unexplained decision to the last related state-court decision that

does provide a relevant rationale." Id. at 1192.

ANALYSIS OF PETITIONER'S CLAIMS

I.     Sufficiency and Failure to Charge Intoxication

       Petitioner claims that the evidence was legally insufficient to support his conviction for

murder in the second degree because there was evidence in the record from which a jury could

have concluded that he was too intoxicated to form the requisite intent to kill Mack. The claim

hinges on the following colloquy during his attorney's cross-examination of prosecution witness

Raines:


       Q:      And you recall...you told the district attorney's office that [petitioner] looked to
               be kind of high, like he was out of it, right?
       A       Yeah. He looked crazy.
       Q       Excuse me?
       A       Yeah. I said he looked crazy.
       Q       Looked crazy. Was he drunk?
       A       I don't know what he was.
                     [Objection interposed and overruled]
       Q       You said he looked really spaced out though, right?
       A       Yeah,his eyes.
       Q       Yes or no?
       A       Yes. (Tr. 129-130).


       Petitioner raised this claim in the pro se supplemental brief submitted on his direct

appeal, where the Appellate Division rejected it on procedural grounds and, alternatively, on the
merits. People v. Rodriguez.92 A.D.3d 902,903(2d Dep't 2012)(petitioner's sufficiency claim

"is unpreserved for appellate review" and "[i]n any event, viewing the evidence in the light most




                                                   11
favorable to the prosecution, we find that it was legally sufficient to establish [petitioner's] guilt

beyond a reasonable doubt."), ly. aop. denied. 18 N.Y.3d 997(2012).^

        Questions ofexhaustion and procedural bar aside, petitioner's sufficiency claim is

plainly without merit under the applicable sufficiency standard.         generally Jackson v

Virginia. 443 U.S. 307, 318-319(1979); Cavazos v. Smith. 565 U.S. 1,2(2011)

(reaffirming that Jackson v. Virginia controls in § 2254 context).

        Under Jackson.

       the critical inquiry ... does not require a court to ask itself whether it believes
       that the evidence at the trial established guilt beyond a reasonable doubt. Instead,
       the relevant question is whether, after viewing the evidence in the light most
       favorable to the prosecution, any rational trier offact could have found the
       essential elements ofthe crime beyond a reasonable doubt. This familiar standard
       gives full play to the responsibility ofthe trier of fact fairly to resolve conflicts in
       the testimony,to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts. Once a defendant has been found guilty ofthe crime
        charged, the factfinder's role as weigher ofthe evidence is preserved through a
        legal conclusion that upon judicial review all ofthe evidence is to be considered
        in the light most favorable to the prosecution.

Id. 443 U.S. at 318-319(internal quotations and citations omitted)(all emphases supplied

by Jackson Court).

        In short, under Jackson,"a federal habeas corpus court faced with a record of historical

facts that supports conflicting inferences must presume—even if it does not affirmatively appear

in the record—^that the trier offact resolved any such conflicts in favor ofthe prosecution, and

must defer to that resolution." Id. at 326. Where the state has first rejected the sufficiency claim

on the merits, federal habeeis deference is doubled. Cavazos. 565 U.S. at 2(the "the deference to




^ The Appellate Division decision is the relevant state court decision for AEDPA deference
purposes. Wilson. 138 S. Ct. at 1191-92.
                                                  12
state court decisions required by § 2254(d)" is to be "applied to the[]already deferential

review" of Jackson").

        Applying the Jackson presumptions to the evidence reviewed above essentially ends the

sufficiency analysis. The relevant inquiry is whether any rational juror could conclude that

chasing an unarmed man in flight and firing multiple bullets at his back demonstrate an intent to

kill. To even pose the question is to expose its required affirmative answer. See, e.g.. United

States V. Ashbum.2015 WL 5098607, at *17(E.D.N.Y. Aug. 31,2005)(under New York law, a

jury may infer intent to kill where defendant shot his victim in the back at close range while

victim was fleeing a robbery attempt)(citing People v. Woods. 126 A.D.2d 766, 767(2d DepT

1987)). The Raines testimony on which petitioner relies may be food for speculation, but it is not

enough to preclude any rationaljury from finding that petitioner was sufficiently sober to form

the intent to kill.


        The Appellate Division came to the same conclusion when denying petitioner's separate

claim that the trial court erred in failing to give an intoxication instruction. Rodriguez. 92

A.D.3d at 903("Viewing the intoxication evidence in the light most favorable to [petitioner], we

find that it was insufficient to allow a reasonable person to entertain doubt as to the element of

intent"). Here,respondent argues that the failure-to-instruct claim is unexhausted because

petitioner did not present it to the state court in terms invoking a federal right. Respondent

appears to be correct—and indeed, it is doubtful that petitioner could have framed the failure to

give an intoxication instruction on this record as implicating his federal fair trial or due process
rights; in any event, the Court here exercises its statutory to deny unexhausted claims on the
merits. ^28U.S.C. §2254(b)(2).



                                                 13
          Plainly, the Appellate Division's rejection ofthe claim was not an unreasonable

application of Supreme Court law. There is no Supreme Court holding requiring that an

intoxication instruction be given. See Montana v. Eeelhoff. 518 U.S. 37, 39-56(1996)(denying

due process challenge to state statute providing that voluntary intoxication "may not be taken

into consideration in determining the existence of a mental state which is an element of[a

criminal] offense," noting, inter alia, that the state rule "comports with and implements society's

moral perception that one who has voluntarily impaired his own faculties should be responsible

for the consequences."). Further, federal law on jury instruction challenges sets a standard not

remotely met here.        generallv Cupd v. Naughten.414 U.S. 141,147(1973)(on habeas

chzdlenges to jury instructions, the question is "whether the ailing instruction by itselfso infected

the entire trial that the resulting conviction violates due process"); Henderson v. Kibbe.431 U.S.

145,155(1977)("An omission...is less likely to be prejudicial than a misstatement ofthe

law").^




^ Ofnote, intoxication is not a defense under New York law but may be offered to negate an
element ofthe crime charged. See P.L. §15.25. As correctly stated in the Appellate Division's
decision, under New York law,"[a]n intoxication charge is warranted if, viewing the evidence in
the light most favorable to the defendant,there is sufficient evidence ofintoxication in the record
for a reasonable person to entertain a doubt as to the element ofintent on that basis, and "[a]
defendant may establish entitlement to such a charge ifthe record contains evidence ofthe recent
use ofintoxicants ofsuch nature or quantity to support the inference that their ingestion was
sufficient to affect defendant's ability to form the necessary criminal intent." People v. Sirico,
17 N.Y.3d 744,745(2011)(internal quotations and citations omitted). Notably, in rejecting
petitioner's request for the instruction, the trial court found that"we have no testimony" as to
such matters as "the number of drinks,""[t]he period oftime during which they were consumed,
the lapse oftime between the consumption and the event at issue" or "police officers' comments
that the defendant had glassy eyes [or] alcohol on his breath." Tr. 467. For these reasons,the
Appellate Division's decision is not factually unreasonable within the meaning of28
U.S.C.§2254(d)(2).

                                                 14
       In sum, neither the sufficiency nor failure-to-instruct claim presents a basis for federal

habeas relief.^®

II.    Ineffective Assistance of Counsel


        A.         Counsel's Handling of Petitioner's
               Possible Intoxication Defense


       Petitioner claims that counsel failed to adequately investigate a possible intoxication

defense and for that reason did not present any intoxication evidence at trial. After a Rhines

stay," petitioner pursued this claim in a second motion to vacate in Supreme Court, Kings

County, where he was appointed counsel and granted an evidentiary hearing.

       The court heard testimony from the two individuals whom petitioner claims his attomey

should have called at trial to establish intoxication—^his sometime girlfriend Amanda Rivera and

close friend Angel Rivera(no relation); petitioner's trial attomey, Kleon C. Andreadis, Esq.,

testified in opposition. The court denied the motion to vacate on November 24, 2015 orally.



  Separately, petitioner challenges the murder,robbery and weapons possession convictions as
against the weight ofthe evidence. Weight-of-the-evidence claims, however, do not involve
federal law and are not cognizable here. Garrett v. Perlman. 438 F. Supp. 2d 467,470(S.D.N.Y.
2006). In any event, the Appellate Division, which does review for weight, was "satisfied that
the verdict of guilt was not against the weight ofthe evidence." Rodriguez.92 A.D.Sd at 903.
'' During oral argument via videoconference before Judge Gleeson on March 31,2014,
petitioner first raised this additional claim. Judge Gleeson proposed staying the case under
Rhines v. Weher. 544 U.S. 269(2005), while petitioner pursued the claim in state court; he also
considered appointing counsel. In supplemental submissions, the parties disputed whether
petitioner had shown good cause for not bringing the new claim sooner. Judge Gleeson also
directed petitioner's trial counsel to address the ineffectiveness allegation. By Order dated May
20,2014, Judge Gleeson concluded, in relevant part, as follows:"Based in part on [trial
counsel's] statement, I believe it is unlikely that [petitioner] will be able to demonstrate that it is
appropriate for me to stay this case and appoint him counsel.... A stay would not be appropriate
ifthe new claim is meritless." ECF No. 15(emphasis in original). Judge Gleeson gave
petitioner an additional opportunity to weigh in on the merits, and by Order dated October 2,
2014,concluded that"the best approach is to permit [petitioner] to pursue the [new]claim in
state court." ECF No. 18.
                                                   15
based on credibility findings, and explained that ruling in a 12-page memorandum issued January

8, 2016. People v. Rodriguez. Dec.& Order, 10636-06(Sup. Ct. Kings Co. Jan. 8,2016)(Del

Giudice, J.)(EOF 30-5).

       Both Amanda Rivera and Angel Rivera testified, in substance, that they were with

petitioner at a party in the hours leading up to the crime and saw him consume multiple large

foam cups of straight Hennessey brandy, smoke high-grade marijuana, and take ecstasy and that

by midnight(the crimes occurred around 1 a.m.) petitioner was disoriented, unbalanced on his

feet, and slurring his words.

       By contrast, Andreadis testified that petitioner did not look intoxicated on the lobby

surveillance video and that the facts indicated that the crime was intentional and well-planned:

among other things, after the encounter with Mack on the 12^^ floor, petitioner had the presence

of mind to use his telephone to recruit two friends and to wait in the lobby for Mack and Raines

to arrive. Andreas also observed that in the trial testimony of arresting Officer Castro, petitioner

did not stumble and had the presence of mind to throw his gun before being arrested. Still,

Andreadis testified that when petitioner told him he had been drinking and ingesting drugs at a

party before the crime occurred, he instructed him to furnish names and contact information of
any relevant witnesses to have those individuals contact Andreadis directly. Andreadis believes
that petitioner gave him only the first name of one individual without contact information, and
that he received a voicemail from another, which he returned by leaving a voicemail message

that was not returned. Andreadis advised petitioner that he (petitioner) would be the best witness

as to his intoxication but petitioner did not want to testify.

       In denying the motion to vacate, the court found Amanda Rivera'^o be unreliable and to
lack credibility," Rodriguez, slip. op. at 6, and found that Angel Rivera "is also unreliable and
                                                  16
lacks credibility." Id at 7. The court noted, inter alia, each witness's close relationship to

petitioner, the degree to which their testimony was tailored to support petitioner, and

inconsistencies exposed during cross-examination. Conversely,the court found that the relevant

features of Andreadis's testimony were "consistent, reliable, and worthy of belief," noting that

Andreadis was"a distinguished member ofthe bar who has appeared before this court on

numerous occasions," and that "[d]espite [petitioner's] attorney's best efforts, Mr. Andreadis's

testimony was not impeached. Id at 9. The court concluded that petitioner failed to establish

ineffective assistance under both federal and New York law. Id at 9-12.^^

       This branch of petitioner's ineffectiveness claim does not establish a basis for habeas

relief. Under long-established standards, to show that he was denied his Sixth Amendment right

to the effective assistance ofcounsel, petitioner bears the considerable burden ofshowing that

"counsel's representation fell below an objective standard ofreasonableness," Strickland v.

Washington.466 U.S. 668,688(1984), and that "there is a reasonable probability that, but for

counsel's unprofessional errors, the result ofthe proceeding would have been different." Id. at

694. On the deficiency prong,"the[]inquiry must be whether counsel's assistance was

reasonable considering all the circumstances." Id. at 688. The "court deciding an actual

ineffectiveness claim mustjudge the reasonableness ofcounsel's challenged conduct on the facts

ofthe particular case, viewed as ofthe time of counsel's conduct" and "must[]determine

whether the [challenged actions or decisions] were outside the wide range of professionally




  The parties report that on March 6,2017,the Appellate Division denied petitioner's
application for leave to appeal the Supreme Court's denial of his second motion to vacate. The
440 court's decision, therefore, is the relevant opinion for §2254(d)purposes.        WUson, 138
S. Ct. at 1191-92.
                                                 17
competent assistance." Id at 690.

       To prevail on an ineffectiveness claim that the state court has rejected on the merits, a

petitioner must show that "the state court applied Strickland to the facts of his case in an

objectively unreasonable manner." Woodford v. Visciotti. 537 U.S. 19, 25(2002). This is a

formidable burden: while "[sjurmounting Strickland's high bar is never an easy task," Padilla v.

Kentuckv. 559 U.S. 356(2010),"[ejstablishing that a state court's application of Strickland was

unreasonable under §2254(d)is all the more difficult[because][t]he standards created by

Strickland and §2254(d) are both highly deferential, and when the two apply in tandem,review is

doubly so." Harrington v. Richter. 562 U.S. 86,105(2011)(internal quotation and citation

omitted)(emphasis added). S^ also Cullen v. Pinholster. 563 U.S. 170,190(2011)("review of

[state courtj's decision is ... doubly deferential[because][w]e take a highly deferential look at

counsel's performance [under Strickland] through the deferential lens of §2254(d)")(internal

quotations and citations omitted)(emphasis added).

       The Strickland standard, the Supreme Court has reminded district courts, is "a general

one" and, therefore, the "range of reasonable applications is substantial." Harrington, 562 U.S. at

105. Further,"habeas courts must guard against the danger of equating unreasonableness under

Strickland with unreasonableness under § 2254(d)." Id. The difference is crucial:"[w]hen

§2254(d)applies, the question is not whether counsel's actions were reasonable. The question is
whether there is any reasonable argument that counsel satisfied Strickland's deferential

standards."    (emphasis added). See also Pinholster. 563 U.S. at 196(attorney need not state his

reasons; rather, the court must "affirmatively entertain the range of possible reasons[]counsel

may have had for proceeding as [he] did")(internal quotation marks omitted); Greiner v. Wells.
417 F.3d 305, 320(2d Cir. 2005)(court must"look for legitimate justifications for [counsel's]
                                                 18
conduct, including justifications transparent on the record and justifications offered by counsel").

       Further still, here, the state court's decision denying the claim is highly factual and based

on credibility assessments of witnesses it observed first-hand. Those findings are presumed

correct and can be disturbed only by clear and convincing evidence to the contrary. 28 U.S.C. §

2254(e); Woodhousev. Walsh. 2015 WL 3826587, at *5 & n. 73(S.D.N.Y. June 19, 2015)(on

federal habeas, credibility-based state court determinations are entitled to presumption of

correctness)(collecting additional authorities).        also Bennett v. United States. 663 F.3d 71,

85(2d Cir. 2011)(in analogous context of28 U.S.C. § 2255,"[i]ssues involving credibility are

normally considered factual matters" and "credibility determinations" are due "special

deference" because of"the superiority ofthe trial judge's position" to make them)(internal

quotations and citations omitted).

       Petitioner's zeal notwithstanding, he simply has not met these highly formidable burdens

for disturbing the state court's rulings. Factually, petitioner has not identified clear and

convincing evidence to rebut the presumed correctness ofthe court's credibility findings.

Legally, in light ofthe facts established by the credited testimony, petitioner has not shown that

it was an unreasonable application of Strickland for the state court to have concluded that

counsel's performance was not deficient and that, even if it was, petitioner was not prejudiced.



  Indeed, in §2255 proceedings it is Fed. R. Civ. P. 52(a)that applies. That rule provides, in
pertinent part, that "[fjindings offact, whether based on oral or other evidence, must not be set
aside unless clearly erroneous, and the reviewing court must give due regard to the trial court's
opportunity to judge the witnesses' credibility. Fed. R. Civ. P 52(a)(6). Construing a nearly
identical earlier version of this rule, the Supreme Court explained:"when a trial judge's finding
is based on his decision to credit the testimony ofone oftwo or more witnesses, each of whom
has told a coherent and facially plausible story that is not contradicted by extrinsic evidence, that
finding, if not internally inconsistent, can virtually never be clear error." Anderson v. Bessemer
City,470 U.S. 564, 574(1985).
                                                   19
Alerted to the possible intoxication issue, counsel instructed petitioner to furnish him with

potential witness names and contact information or to instruct those individuals to contact him

directly. He also explained in his hearing testimony that he doubted the intoxication theory had

merit given the nature ofthe conduct at issue (chasing a man in flight and shooting him in the

back).

         As discussed, when applying Strickland under §2254(d),"the question is not whether

counsel's actions were reasonable...[but rather] whether there is any reasonable argument that

counsel satisfied Strickland's deferential standards." Harrington. 562 U.S. at 105. Here,

counsel's conduct plainly satisfied Strickland because a readily identifiable strategy can explain

the choice not to put on an intoxication defense: as counsel testified at the 440 hearing, he did

not believe the defense had merit.

         In any event, this branch of petitioner's claim would fail on prejudice grounds. The trial

evidence establishes a course of irrefutably intentional action, and the 440 hearing exposes the

suspect credibility ofthe proffered intoxication witnesses. Petitioner therefore cannot show that

"there is a reasonable probability that, but for counsel's unprofessional errors, the result ofthe

proceeding would have been different." Strickland. 466 U.S. at 688.

         B.     The Remaining Grounds of Alleged
                Ineffective Assistance of Counsel

         L      Trial-related Allegations.

         Petitioner claims that counsel was ineffective in that he failed to move for a severance

from co-defendant Gray,failed to cross-examine certain prosecution witnesses, and delivered an

inappropriately short summation that also mischaracterized a witness's testimony. AEDPA

deference applies to this Court's review because petitioner raised these claims in his appellate

                                                 20
brief and the Appellate Division rejected each on the merits under both federal and state

standards. Rodriguez. 92 A.D.3d at 902. The state court concluded that petitioner "was not

deprived ofthe effective assistance ofcounsel as a result of his trial counseTs failure to move for

a severance," that petitioner's "disagreement with his trial counsel's tactics on cross-examination

[does not] render the representation less than meaningful," and that petitioner's complaint about

his lawyer's summation "is without merit." Id

       Petitioner has not met the standard required to disturb these Appellate Division rulings,

       a) Severance

       Petitioner complains that counsel for codefendant Gray sought,through cross-

examination and argument to the jury, to establish that the bullets that killed Mack came from

petitioner's pistol rather than Gray's revolver, and that for this reason his lawyer was ineffective

in failing to move for a severance. The Appellate Division did not unreasonably apply Supreme

Court law when rejecting this claim because a motion for severance likely would have been

denied, so counsel was not ineffective for not making it.

       Under New York law, a trial judge may "in its discretion" sever jointly charged

defendants "for good cause shown," which includes "a finding that a defendant... will be

unduly prejudiced by ajoint trial." N.Y. Grim. Pro. §200.40(1). Further, emphasizing the

requirement of^^undue prejudice," in Section 200.40(1), People v. Mahboubian. 74 N.Y.2d 174,
183(1989)(emphasis added by Court of Appeals), New York's highest court recognizes that
"[sjome degree of prejudice is ofcourse inherent in every joint trial" and that "more is required"
for severance. Id, at 183-84. Instead, severance is required "where the core of each defense is

in irreconcilable conflict with the other and where there is a significant danger, as both defenses

are portrayed to the trial court, that the conflict alone would lead the jury to infer defendant's
                                                 21
guilt." Id at 184(emphasis added).          also Santana v. Capra. 284 F.Supp.Sd 525, 542

(S.D.N.Y. 2018)(applying Mahbouian standard when denying habeas petitioner's claim that

counsel was ineffective for failing to move for severance).

        A motion for severance by petitioner's counsel would have been unsuccessful because

the "core" of petitioner's and of his codefendant's defenses were not irreconcilable; to the

contrary, they were almost the same, as both were based on reasonable doubt and attacks on

credibility. The matter about which petitioner complains—^the effort by Gray's attorney to

suggest that Mack was killed by bullets from petitioner's gun—^was irrelevant to the question of

petitioner's guilt because he and Gray were charged under acting-in-concert and aiding-and-

abetting theories,s^ e.g.. Tr. at 457^          (counsel stating no objection to court's proposed

jury instructions on these theories), and the evidence strongly established that they did so act.

        b) Cross-examination

        With respect to the cross-examination claim, petitioner notes, correctly, that his attorney

asked only one question ofkey eyewitness Officer Castro—^namely, whether the prosecutor had

shared with him Raines's statement that petitioner "looked to be kind of high."(Tr. 179). The

court sustained the State's objection. Petitioner also correctly notes that that his attorney did not

cross-examine an additional officer involved in the investigation or four ofthe witnesses who

testified to ballistics and forensic matters.

       "[T]he question is not whether counsel's actions were reasonable...[but rather] whether




   Within the severance branch of his ineffectiveness claim petitioner also complains that Gray's
attorney argued, at sentencing, that petitioner was the initial aggressor because ofthe encounter
on the 12*^ floor and should receive a harsher sentence than Gray. This allegation is not a basis
for habeas relief because, inter alia, both defendants received the same sentence.
                                                   22
there is any reasonable argument that counsel satisfied Strickland's deferential standards."

Harrington. 562 U.S. at 105. Here, counsel's conduct plainly satisfied Strickland because readily

identifiable strategies can explain the cross-examination choices. As for Officer Castro, counsel

explained the strategy himself during summation: ajudge had once taught him that,"it's already

in the record and you can argue it to the jury. Don't ask a question. And you will notice, ladies

and gentlemen, that I didn't ask a lot of questions ... because very often on direct examination

what I'm about to argue to you was already placed in the record and I didn't need to ... have

them repeated for you..."(Tr. 488). Officer Castro's account of his capacity to view the events

he described was thorough, rendering his testimony especially damaging. The decision not to

have him repeat it to the jury through cross-examination is certainly a prudent strategy.

       As for the other witnesses whom counsel did not cross-examine, there likewise exist

reasonable strategic bases for counsel's choice: it was not worth wasting the jury's time on the

minutiae of ballistics and forensics in a case that consisted principally ofthe compelling

eyewitness accounts.

       In any event, given the compelling and overwhelming evidence against him, petitioner

has not demonstrated that cross-examination ofany ofthese witnesses would have advanced his

defense, much less altered the verdict. The cross-examination branch of his ineffectiveness

claim therefore fails for the separate reason that petitioner cannot show Strickland prejudice.

       c) Inadequate Summation

       Petitioner cannot show that the Appellate Division's rejection ofthe inadequate-

summation branch of his ineffectiveness claim reflects an unreasonable application of Strickland.

Indeed, the claim is plainly meritless. The case against petitioner was tremendously difficult to

defend; although petitioner complains ofthe summation's brevity, counsel performed reasonably
                                                23
by advancing what few strong points could be made in petitioner's favor, including that the

reasonable doubt standard had to be met for each element ofeach charged crime, that the

evidence had to be considered separately against each defendant, that the surveillance video does

not show petitioner with a weapon,that there was no proven forensic link between the victim's

wounds and a bullet from petitioner's gun, eind that Branch (the friend waiting outside in a car)

could not identify petitioner in a lineup.     generallv Yarborough v. Gentrv, 540 U.S. 1, 5-6

(2003)(although the "right to effective assistance extends to closing arguments...deference to

counsel's tactical decisions in his closing presentation is particularly important because of the

broad range oflegitimate defense strategy at that stage... Judicial review ...is therefore highly

deferential—^and doubly deferential when it is conducted through the lens offederal habeas.").

       2. Plea-Related Allegations ofIneffectiveness

       Petitioner claims that counsel failed to adequately alert him to the strength ofthe

prosecution's case or warn him that a conviction after trial could result in consecutive sentences

totaling 50 years to life. He alleges that he had been so informed he would have pled.

       Petitioner detailed these allegations in an affidavit filed as part of a motion to vacate he

filed in the trial court. At that court's direction, trial counsel submitted a responsive affirmation.

Based on these materials, as well as an affirmation from the Assistant District Attorney who




  Petitioner also complains that his attorney mischaracterized the testimony ofthe DNA expert
with respect to the odds ofthere being a match between petitioner and the DNA found on the
9-millimeter gun. Coimsel stated that the testimony was that "it's as if you had the population of
the earth 160 times... that [petitioner] could be included as a contributor,"(Tr. 491), whereas the
testimony was actually that lout of270 southeastern Hispanics and 1 out of476 southwestern
Hispanics could possibly have contributed to the DNA mixture. Regardless ofthe scope or
import ofthe discrepancy, if any,this branch ofthe ineffectiveness claim fails for lack of
prejudice because petitioner caimot show that but for these remarks the verdict would have been
different.
                                                  24
prosecuted the case and the court's own recollection ofthe plea phase ofthe case as reflected in

the transcript ofthe pre-trial proceedings, the trial court denied the claim in a Decision and

Order. People v. Rodriguez. 2012 WL 6827048(N.Y. Sup. Ct. Kings Co. Dec. 19, 2012)

(Respondent's Exhibit R). The court concluded that petitioner's "self-serving allegations" were

unsupported by any "further evidence" and "insufficient to meet his burden of proving that

counsel's performance was ineffective." Resp. Exh. R at 4.

       Further, other features ofthe record flatly contradicted petitioner's claims. Id at 3-5.

For example, as reflected in the pre-trial hearing transcript, s^ Tr. January 8, 2009, Resp. Exh.

A,ECF Doc. 7-1 at 10^seq., the court made the following announcement in the presence of

petitioner'^:"Before you call your witness, this is an important point. Counsels, we haven't

started the hearing yet, haven't taken testimony. Any client want to take a chance at plea bargain

because the ship is about to leave the pier? They're pulling up the gang plank." Id. at 14. (In its

decision denying the motion to vacate, the court reiterated that its "practice [is] only to engage in

plea negotiations prior to the commencement of a pre-trial hearing or trial." Exh. R at 4, n. 2).

       The transcript indicates that there ensued "a conference between counsel and their

clients" held offthe record, after which petitioner's counsel and the court had the following

exchange:

        Counsel:       Your Honor,I have conveyed the offer to [petitioner]. I have explained to
                       him that[]half an hour from now this offer will no longer be available to
                       him.
        Court:         A couple minutes from now.
        Counsel:       I understand once we've commenced.
        Court:         Once the witness takes the stand.
        Counsel:       And that he can't turn to me once we've started and somewhat into it and


  ^Tr. Jan. 8,2009,ECF Doc. 7-1 at 3("Court:... The record should reflect that the
defendants are present.")

                                                 25
                       after hearing what may be said turn to me and say, Will you get me that
                       deal. I've told him that will not be possible; that the only thing that will
                       be available to him at this point would be to plead to the indictment and
                       [the] sentence will remain open[]in [the Court's] discretion...

                       Having counseled with him in respect to that, he's indicated to me that he
                       wishes to proceed and go forward with the case. EOF Doc. 7-1 at 14-15.''
        Just before starting the pre-trial hearing—^and closing the plea window—^the Court

reiterated the pivotal nature ofthe moment:"Right now I can render mercy, before the trial.

After the jury speaks, I dispense justice. Justice and mercy often aren't the same,just so

[petitioner and his codefendant] understand that." Id.

        The decision denying the motion to vacate also relies on representations made by the

prosecutor and defense counsel in their affirmations that refute petitioner's claims. Andreadis

attested that, inter alia, he "specifically remember[ed]" advising petitioner ofthe maximum

sentencing possibilities upon conviction after trial. Resp. Exh. R at 4. Andreadis also noted that

what"ma[d]e this case stand out" in his recollection was petitioner's unusual response to the

court's plea offer; as summarized by the court, Andreadis "recalls being shocked that

[petitioner], in his early twenties, would have such a flippant attitude" to the risk of additional
years ofincarceration. Id.'^



"According to the affidavit oftrial counsel as summarized in the decision denying the motion to
vacate,"the offer" counsel conveyed to petitioner came from the court, not the prosecutor, and
consisted essentially of a promise to impose sentence of no more than 25 years to life in
exchange for a plea of guilty to the indictment.        Resp. Exh. 4.
   The affirmation ofthe assistant district attorney who tried the case, while not pivotal, was
generally corroborative ofthe events recorded in the transcript or recounted by Andreadis.
Among other things, the prosecutor attested that he did not engage in plea negotiations with
Andreadis or petitioner, and that, during the off-the-record discussion ofthe court's plea offer, he
reiterated to petitioner in the presence of Andreadis that he risked consecutive sentences upon
conviction after trial. Resp. Exh. R. at 4.
                                                   26
       Petitioner has not shown that the state court's rejection ofthis branch of his ineffective

assistance ofcounsel claim was an unreasonable application of Strickland.        Indeed, the

applicable law and its construction are not at issue here; what petitioner challenges is the trial

court's rejection of his claim factually. On this record, however, petitioner has not shown that

the court's determination was unreasonable within the meaning ofthe habeas statute. Plainly, it

was not unreasonable for the trial court, in rejecting petitioner's unsupported allegations, to have

relied on the transcript that documents its own clear warnings to petitioner and on the detailed

recollections of trial counsel in concluding that counsel did not render deficient performance.

III.    Consecutive Sentences for Robbery and Murder was Excessive

       Petitioner complains that the imposition ofconsecutive sentences aggregating 50 years to

life constitutes cruel and imusual punishment in violation ofthe Eighth Amendment. On direct

appeal, he challenged his sentence as excessive only on state law grounds, a claim the Appellate

Division rejected on the merits,s^ Rodriguez.92 A.D.3d at 903. Sentencing claims are

generally unreviewable on federal habeas when the sentence falls within the range prescribed by

state law. See White v. Keane,969 F.2d 1381, 1383(2d Cir. 1992). That is the case here.^°




  The Strickland test applies to ineffectiveness claims relating to plea negotiations. S^ Lafler v.
Cooper. 566 U.S. 156(2012)(holding that when counsel's ineffectiveness results in rejection of
a plea offer, Strickland prejudice test requires defendant to show reasonable probability that,
with competent advice, outcome ofthe plea process would have been different); Missouri v.
Frve. 566 U.S. 134(2012)(holding that counsel has a constitutional duty to communicate formal
plea offer to his client).

  Under New York law at the time petitioner committed his crimes(December 2,2006), second-
degree murder, a class A-1 felony,P.L. §125.25, carried a maximum sentence of25 years to life.
P.L. §70.00(2)(a),(3)(a)(i). First-degree robbery, a class B violent felony, P.L. § 70.02(1)(a),
§160.15, carried a maximum sentence of25 years. P.L. §70.02(2)(a),(3)(a). New York law also
authorized the court to direct that the sentences run consecutively. P.L. §70.25.
                                                 27
         Although petitioner's Eight Amendment claim is unexhausted, the Court exercises its

authority to assure petitioner that there was no violation of his Eighth Amendment rights.        28

U.S.C. §2254(b)(2)(habeas court may deny unexhausted claims on the merits).

For federal habeas purposes,for sentences ofa term of years,"the only relevant clearly

established law amenable to the 'contrary to' or 'unreasonable application of framework is the

gross disproportionality principle." Lockver v. Andrade. 538 U.S.63,72(2003). The "precise

contours of[the principle] are unclear,[and] applicable only in the exceedingly rare and extreme

case."        See also Thomas v. Larkin. 2013 WL 5963133,* 9(E.D.N.Y. Nov. 7,2013)

("successful Eighth Amendment challenges to the proportionality of a sentence have been

exceedingly rare")(internal quotation marks and citation omitted); Edwards v. Marshall. 589 F.

Supp. 2d 276,290(S.D.N.Y. 2008)("a reviewing court rarely will be required to engage in

extended analysis to determine that a sentence is not constitutionally disproportionate because

the decision ofa sentencing court is entitled to substantial deference")(internal quotation marks,

citations and alterations omitted).

         This is not that exceedingly rare case. In Lockver. the Supreme Court held that a life

sentence imposed for multiple counts of petty theft under California's three strikes law was not

contrary to or an unreasonable applicable ofthe disproportionality principle. Id at 73-77. The

term offifty years to life for the far more serious crimes of murder and armed robbery committed
by petitioner presents a far less compelling claim of disproportionality than the claim rejected in



  To be sure, as the Supreme Court itself acknowledged that "[its] precedents in this area have
not been a model of clarity," and "[i]ndeed, in determining whether a particular sentence for a
term of years can violate the Eighth Amendment, we have not established a clear or consistent
path for courts to follow." Lockver. 538 U.S. at 72.

                                                 28
Lockvcr. Petitioner's cruel and unusual punishment claim therefore fails as a basis for habeas

relief.


IV.       Fair Trial


          Petitioner claims that he was denied his right to a fair trial because of the various alleged

instances of ineffective assistance ofcounsel already discussed in this memorandum. The

Court's rejection ofeach branch of petitioner's ineffective assistance claim therefore disposes of

his fair trial claim without further discussion.




                                            CONCLUSION


          For the reasons discussed, the application of petitioner Roberto Rodriguez for relief under

28 U.S.C. § 2254 is denied in its entirety. Further, because petitioner has not"made a substantial

showing ofthe denial of a constitutional right," 28 U.S.C. § 2253(c)(2), a certificate of

appealability will not issue.

SO ORDERED.


Dated: Brooklyn, New York
          August       2019
                                                                  s/Raymond J. Dearie
                                                                                 DEARIE
                                                                 United States District Judge




                                                   29
